Name: 2000/759/EC: Commission Decision of 1 December 2000 repealing Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Kenya (notified under document number C(2000) 3653) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  Africa;  international trade;  health
 Date Published: 2000-12-05

 Avis juridique important|32000D07592000/759/EC: Commission Decision of 1 December 2000 repealing Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Kenya (notified under document number C(2000) 3653) (Text with EEA relevance) Official Journal L 304 , 05/12/2000 P. 0018 - 0018Commission Decisionof 1 December 2000repealing Decision 1999/253/EC on protective measures with regard to certain fishery products from or originating in Kenya and Tanzania and amending the health certification for fishery products originating or proceeding from Kenya(notified under document number C(2000) 3653)(Text with EEA relevance)(2000/759/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Whereas:(1) Following some cases involving fish poisoning on Lake Victoria suspected to be caused by the presence of pesticides in the water of the Lake Victoria and by fishery malpractice, the Commission adopted Decision 1999/253/EC(2). This Decision foresees that following the receipt of information on the evolution of the situation and the guarantees provided by the Competent Authorities of Kenya and Tanzania the Decision may be reviewed.(2) On the basis of the results of an inspection visit and the guarantees provided by the official authorities in Tanzania, Decision 1999/253/EC was amended to permit the resumption of the imports of the fishery products caught in Lake Victoria and originating from this country.(3) On the basis of the results of an inspection visit and the guarantees provided by the official authorities in Kenya, it is now proposed to repeal Decision 1999/253/EC.(4) It is necessary to subject all the fishery products caught in Lake Victoria to appropriated checking intended to ensure that they are healthy, such checks must be capable of detecting, in particular, the presence of pesticides. Therefore, it is necessary to align the certification requirements for Kenya to those already applicable to Uganda and Tanzania, and thus to add a specific mention of the appropriate check in the health certificate accompanying the fishery products imported from Kenya and established in Commission Decision 95/328/EC(3).(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 1999/253/EC is repealed.Article 2Point IV of the health certificate laid down in the Annex to Decision 95/328/EEC and accompanying the consignments of fishery products from or originating in Kenya and caught in the Lake Victoria, must be completed by the following:"- The official inspector hereby certifies that the fishery products specified above were produced under a system of monitoring checks as laid down in chapter V, point II.3.B of the Annex to Directive 91/493/EEC, and the results of these checks are satisfactory."Article 3Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 1 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 98, 13.4.1999, p. 15.(3) OJ L 191, 12.8.1995, p. 32.